Citation Nr: 0311127	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-29 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected diabetic 
polyneuropathy of the anterior left chest wall, based on an 
initial determination.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, J.R, and A.L.


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1966 to March 1969.  
The record also shows that he had more than 3 months of other 
prior unspecified service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 decision by 
the RO which, in part, granted service connection for 
diabetic neuropathy of the left chest wall secondary to 
service-connected diabetes mellitus.

The Board notes that the veteran reported, and the medical 
evidence of record confirms, that he is left-handed.  
However, the October 1995 rating decision that granted 
service connection for diabetic neuropathy of both upper 
extremities, as well as all subsequent rating decisions, show 
the veteran's major extremity as the right side.  The veteran 
was assigned increased ratings to 40 and 30 percent for 
diabetic neuropathy of the right and left upper extremities, 
respectively, in March 1998, presumably on the basis of the 
major and minor extremity.  While there is no affect on the 
overall combined rating, appropriate action should be 
undertaken to correct the oversight to avoid any problems in 
the future.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the veteran's 
claim has been obtained by VA.  

2.  Polyneuropathy of the anterior left chest wall is 
manifested by no more than moderate, incomplete paralysis of 
the long thoracic nerve.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
diabetic polyneuropathy of the anterior left chest wall are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59, 4.124a, Part 4, including Diagnostic Code 
8519 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The veteran has undergone several VA examinations, and he has 
been notified of evidence required to substantiate the claim.  
The Board concludes that discussions as contained in the 
November 1996, March 1998, and September 1999 rating 
decisions, the May 2000 Board remand, the August 1997 
statement of the case, and the September 1999 and January 
2003 supplemental statements of the case have provided the 
veteran with sufficient information regarding the applicable 
regulations.  The veteran has submitted written arguments and 
testified at a personal hearing at the RO.  The rating 
decisions, statement of the case and supplemental statements 
of the case provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of this claim.  

Factual Background

By rating action in February 1988, service connection was 
established for diabetes mellitus.  By rating action in 
November 1996, service connection was established for 
polyneuropathy of the anterior left chest wall secondary to 
diabetes mellitus, and a 10 percent evaluation was assigned, 
effective from November 30, 1994, based on evidence of 
dysesthesias over the anterior left chest wall on VA 
examination in October 1996.  The veteran expressed 
dissatisfaction with the 10 percent evaluation assigned for 
this disability, giving rise the current appeal.

At a personal hearing at the RO in November 1997, the veteran 
testified that he had decreased strength, some numbness, and 
a loss in dexterity in his upper extremities.  He can lift 
from 20 to 30 pounds in either hand, but can't lift anything 
above shoulder level without feeling pain in his chest.  The 
veteran works as an installer for the phone company, mostly 
running wires and installing lines.  He has to climb ladders 
and sometimes must move them by himself.  A co-worker and a 
supervisor of the veteran testified as to how his physical 
impairments hindered his work performance.

A report from the department of neurological surgery of the 
Jefferson Faculty Foundation dated in September 1997, 
indicated that the veteran had a neuropathic pain syndrome in 
the left anterior chest wall area following coronary bypass 
surgery.  The pain was confined to a 4-inch area near the 
sternum and is constant in varying degrees.  The veteran was 
started on numerous pain management treatments without 
improvement, and the examiner recommended spinal cord 
stimulation.  

When examined by VA in November 1997, the veteran complained 
of painful neuropathy of the chest wall, the left side 
greater than the right.  His coronary artery disease was 
asymptomatic and no history of chest pain or shortness of 
breath.  On examination, there was severe tenderness over the 
anterior chest wall, particularly on the left side.  There 
was tenderness on the right pectoralis major muscle as well.  
There was a healthy linear, mid-line scar from the coronary 
artery surgery.  Thee was decreased hand-grip strength of 
4+/5, and dexterity was intact.  There was complete loss of 
sensation up to the elbow, bilaterally.  The diagnoses 
included painful neuropathy on the anterior chest wall.  The 
examiner commented that the veteran was prone for easy 
fatigability due to his neuropathy in the upper and lower 
extremities, and was in constant pain.  

During a VA cardiovascular examination in April 1998, the 
veteran complained of sternal pain related to his sternotomy.  
Treatment with injections did not provide relief.  There was 
a well-healed sternotomy scar that was exquisitely tender at 
the third and fourth costal interspace.  A chest x-ray study 
was unremarkable.  The diagnoses included coronary artery 
disease with ongoing angina on minimal exertion.  

Matthew C. Frankel, M.D. noted in a April1998 statement that 
the veteran had a painful, tender, chest wall scar.

On VA peripheral nerve examination in September 2000, the 
veteran complained of dysesthesia or painful sensations over 
the left anterior chest wall with loss of sensation over the 
sternotomy itself.  There was a burning sensation in the left 
pectoralis major muscle.  Because of this pain, the veteran 
had difficulty abducting or lifting his left shoulder above 
shoulder height.  He experienced a constant loss of sensation 
in all four extremities and weakness, particularly in the 
hands.  On examination there was decreased glove/stocking 
sensation distribution in the upper extremities.  Handgrip 
strength was 4+/5.  Abduction and forward flexion in the left 
shoulder was from 0 to 110 degrees.  Internal and external 
rotation was from 0 to 90 degrees.  The examiner commented 
that the reason for the limited range of motion on the left 
shoulder was due to the neuropathy of the left chest wall 
secondary to two factors,(1) truncal neuropathy due to the 
diabetes, and (2) the sternotomy scar.  Because of these, the 
veteran had to avoid lifting anything above shoulder height.  
Reflexes were globally depressed or almost absent.  There was 
no evidence of muscle atrophy in the chest wall.  It was 
purely a sensory phenomenon causing him discomfort and pain 
over the left pectoralis region and loss of sensation over 
the sternotomy site.  The veteran clearly demonstrated 
evidence of mild to moderate fatigability in the hands.  
There was no evidence of incoordination.  

VA outpatient records show that the veteran was seen on 
numerous occasions for various problems from 1998 to 2002.  
Several times, it was noted that the veteran had neuropathy 
with associated chest wall pains.  Nerve blacks had not been 
successful, but the veteran had refuses a spinal implant.  He 
took Motrin for periodic chest pain.  

In a July 2002 addendum to the September 2000 VA examination 
report, the neurologist indicated that the veteran's 
disability, diabetic neuropathy, and diabetic neuritis were 
equivalent terms for the same pathologic process.  There were 
no organic changes and no muscle atrophy, but neuropathic 
pain was evident.  There was no intrinsic left shoulder 
disorder per se.  The neuropathic pain in the pectoralis 
major caused chronic left shoulder pain and impairment of 
limitation of motion and strength.  The pain was due solely 
to the left chest wall disability and could limit functional 
ability of the left shoulder during flare-ups or when the 
shoulder was used repeatedly over a period of time.  However, 
as he was not examined during a flare-up, a determination 
could not be made as to any additional limitation of motion.  

Ratings - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

Analysis

VA regulations provide that neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2002).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux or trifacial neuralgia may be rated up to complete 
paralysis of the affected nerve.  38 C.F.R. § 4.124 (2002).  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a (2002).  

In the instant case, the veteran's diabetic polyneuropathy of 
the anterior left chest wall is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8519, which provides for a 10 
percent rating for moderate incomplete paralysis of the long 
thoracic nerve for either.  A 20 percent evaluation is 
warranted for severe incomplete paralysis on either side. A 
30 percent evaluation is warranted for complete major 
paralysis with the inability to raise the arm above shoulder 
level with a winged scapula deformity.   

After review of the medical evidence, the Board concludes 
that a rating in excess of 10 percent for the veteran's 
polyneuropathy of the anterior left chest wall is not 
warranted at any time since the date of the award of service 
connection.  While the Board recognizes the veteran's history 
of pain and limitation of motion in the left shoulder, he 
exhibits no more than moderate incomplete paralysis and does 
not suffer from complete paralysis of the nerve.  Range of 
motion of the left arm showed movement above the shoulder 
level.  There was no evidence of muscle atrophy in the chest 
wall or other organic changes so as to warrant a rating in 
excess of 10 percent for moderate incomplete paralysis.  A VA 
neurologist opined that the veteran's loss of shoulder 
function was due primarily to the left pectoralis major, for 
which service connection has already been established.  
Therefore, additional compensation based on limitation of 
motion of the left shoulder is prohibited.  38 C.F.R. § 4.14.  

The medical evidence shows that the veteran's left shoulder 
is not significantly impaired, and there is no objective 
evidence to indicate that he suffers from such debilitating 
pain, numbness, or weakness that his condition is comparable 
to either severe, incomplete paralysis, or complete 
paralysis.  In this regard, it is noted that the veteran is 
assigned separate evaluations for residuals of diabetic 
neuropathy of both upper and both lower extremities, and has 
a separate rating for the sternotomy scar.  Any residual 
disability from the neuropathy of the anterior left chest 
wall is adequately compensated by the 10 percent evaluation 
currently assigned.  


ORDER

A rating in excess of 10 percent for polyneuropathy of the 
anterior left chest wall, based on an initial determination, 
is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

